Case 1:20-cv-01293-LJL Document 71-2 Filed 04/14/20 Page 1 of 2




                        Exhibit %
                   Case 1:20-cv-01293-LJL Document 71-2 Filed 04/14/20 Page 2 of 2


LOSS ANALYSIS
Class Period: 5/17/2019 to 4/6/2020

LUCKIN COFFEE, INC.
       Ticker                               CUSIP                      SEDOL                       ISIN              Lookback Price
        LK                                 54951L109                  BK57TY2                  US54951L1098                $4.3900 1

Chesi Assets Limited
LIFO
Transaction Type                          Trade Date                              Shares          Price Per Share     Cost/Proceeds
Open                                       05/17/19                                    0
Purchase                                    02/05/20                              50,000                 $36.4395      ($1,821,976.55)
Purchase                                    02/19/20                              73,000                 $41.8214      ($3,052,964.39)
Purchase                                    02/20/20                              70,600                 $41.5858      ($2,935,959.46)
Purchase                                    03/09/20                              50,000                 $36.0129      ($1,800,645.45)
Purchase                                    03/13/20                             302,000                 $32.2456      ($9,738,163.35)
Purchase                                    03/18/20                             302,000                 $29.2828      ($8,843,414.66)
Class Period purchases:                                                          847,600                             ($28,193,123.85)
None                                                                                   0                                        $0.00
Class Period sales (matched to                                                        0                                         $0.00
Class Period purchases):

                                                Shares Held:                     847,600                  $4.3900       $3,720,964.00
                                                                                              LIFO Gain/(Loss):      ($24,472,159.85)


Interactive Digital Finance Limited
LIFO
Transaction Type                 Trade Date                                       Shares          Price Per Share     Cost/Proceeds
Open                              05/17/19                                             0
Purchase                                    02/05/20                              55,200                 $36.3722      ($2,007,745.44)
Purchase                                    02/20/20                              71,000                 $41.5648      ($2,951,100.80)
Purchase                                    02/21/20                             238,000                 $39.8799      ($9,491,416.20)
Class Period purchases:                                                          364,200                             ($14,450,262.44)
None                                                                                   0                                        $0.00
Class Period sales (matched to                                                        0                                         $0.00
Class Period purchases):

                                                Shares Held:                     364,200                  $4.3900       $1,598,838.00
                                                                                              LIFO Gain/(Loss):       ($12,851,424.44)


                                                                                     Total LIFO Gain/(Loss):         ($37,323,584.29)

                                                                                              Total Shares Bought:          1,211,800
                                                                                                 Total Net Shares:          1,211,800
                                                                                           Total Net Expenditures:   ($42,643,386.29)


1
    Value of shares held is the mean trading price from 4/7/2020 to 4/13/2020.


                                                                      Page 1 of 1
